                 Case 15-12136-CSS            Doc 810      Filed 10/15/19       Page 1 of 22




                       IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re                                               :        Chapter 7
                                                    :
AFFIRMATIVE INSURANCE                               :        Case No. 15-12136 (CSS)
HOLDINGS, INC., et al.,                             :        (Jointly Administered)
                                                    :
                  Debtors.                          :        Related Docket No. 762




                                                 OPINION1


ASHBY & GEDDES, P.A.                                         U.S. Department of Justice
Ricardo Palacio                                              Richard E. Zuckerman
Benjamin W. Keenan                                           Principal Deputy Assistant
500 Delaware Avenue                                          Attorney General
Wilmington, DE 19899                                         Ward W. Benson
                                                             Trial Attorney, Tax Division
Counsel to Don A. Beskrone                                   P.O. Box 227
Chapter 7 Trustee of the Debtors                             Ben Franklin Station
                                                             Washington, D.C. 20044



Dated: October 15, 2019


Sontchi, C.J._______________

                                             INTRODUCTION

          Before the Court is the Objection of Don. A. Beskrone, Chapter 7 Trustee, to

Administrative Expense Claim Filed By the Internal Revenue Service2 (the “Objection” filed by


1 The Court hereby makes the following findings of fact and conclusions of law pursuant to Fed. R. Bank.
P. 7052, which is applicable to this matter by virtue of Fed. R. Bankr.P. 9014. To the extent any findings of
fact constitute conclusions of law, they are adopted as such. To the extent any conclusions or law constitute
findings of fact, they are adopted as such.
2   D.I. 762 (the “Objection”), D.I. 774 (the “Response”), and D.I. 776 (the “Reply”).
                 Case 15-12136-CSS             Doc 810       Filed 10/15/19        Page 2 of 22




the “Trustee”). The Internal Revenue Service (“IRS”) is seeking an administrative claim,

as identified by the official court registry as claim no. 87-1, for corporate income taxes for

the entire 2015 calendar year (the “IRS Claim”). The Trustee asserts that all material

taxable events giving rise to such taxes occurred pre-petition; and, by the time the

Debtors’ cases were commenced, the Debtors were little more than shells with no material

operational assets and no meaningful source of revenue. The Trustee seeks to have the

IRS Claim disallowed, or in the alternative, reclassified, in whole or in part, as a general

unsecured claim. The Court heard argument on the Objection on March 13, 2019,3 and

took the matter under advisement. This is the Court’s decision thereon.

                                               JURISDICTION

          The Court has subject matter jurisdiction over this adversary proceeding pursuant

to 28 U.S.C. § 1334(b). This adversary proceeding is a core proceeding pursuant to 28

U.S.C. § 157(b)(2)(A) and (B).               The Court has the judicial authority to enter final

judgements and orders in this matter. Venue is proper in the Court pursuant to 28 U.S.C.

§ 1409(a) because this is a proceeding relating to and arising under Title 11 of the United

States Code, 11 U.S.C. §§ 101-1532 and the above-captioned chapter 7 case.

                                               BACKGROUND
A.        Background of the Bankruptcy Cases

          In targeted geographic markets, the Debtors provided non-standard personal

automobile insurance (“NSPAI”) policies to individual consumers who were unable to




3   See Transcript of Hr’g on Mar. 13, 2019 (D.I. 787). The Transcript will be referred to herein as Tr. Page:line.

                                                              2
            Case 15-12136-CSS         Doc 810   Filed 10/15/19    Page 3 of 22




obtain insurance from standard automobile insurance companies due to a lack of prior

insurance, driving record, financial resources, age, or other factors.

       The Debtors’ financial struggles arose in significant part from losses incurred from

operations over the six years ended December 31, 2014, including an operating loss of

$ 31 million for the year ended December 31, 2014. Losses stemmed from, among other

causes, underwriting losses, significant revenue declines, expenses declining less than the

amount of revenue declines, and goodwill impairments. The losses from operations grew

out of policies written in 2012 and 2013, prior pricing issues in some states, losses from

states the Debtors had exited, including Florida and Michigan, and goodwill impairment

charges as a result of such losses.

       The Debtors’ losses from operations continued during 2015, notwithstanding

actions taken to address liquidity and capital issues.           Among other things, on

September 30, 2013, Holdco sold its retail agency distribution business to Confie Seguros

Holding II Co. and Confie Insurance Group Holdings, Inc. (the “Retail Purchaser”). From

that date until June 30, 2015, the Debtors distributed NSPAI policies through an

established network of independent agencies, and one unaffiliated underwriting agency

writing policies in California.

       On June 30, 2015, the Debtors sold their internal underwriting agencies (or

managing general agency) (“MGA”) operations (the “MGA Sale”) to the Retail Purchaser,

the same entity that purchased the retail distribution agencies in September 2013. Upon




                                                 3
                 Case 15-12136-CSS             Doc 810     Filed 10/15/19   Page 4 of 22




closing of the MGA Sale, the Debtors entered into agreements with the Retail Purchaser

to provide for the continued distribution and servicing of the Debtors’ NSPAI policies.

           On October 14, 2015 (the “Petition Date”), each of the Debtors filed a voluntary

petition for relief under Chapter 11 of the Bankruptcy Code. On October 19, 2015, the

Court entered an Order directing the joint administration of the Debtors’ cases.4

           As of the Petition Date, the Debtors had sold or otherwise disposed of substantially

all of their material assets, had reduced their employee headcount to twenty-one (from

over 1,000 in 2011), and had discontinued virtually all other operations apart from certain

limited administrative services provided to their non-debtor, regulated subsidiaries.5

The provision of these administrative services was the Debtors’ sole source of ongoing

revenue upon the commencement of their bankruptcy cases.

           On December 30, 2015, the Official Committee of Unsecured Committee filed the

Motion for Entry of an Order Converting the Debtors’ Chapter 11 Cases to Cases Under Chapter

7 Bankruptcy Code Pursuant to 11 U.S.C. § 1112(b).6 On March 10, 2016, the Court entered

an Order Converting the Debtors’ Chapter 11 Cases to Cases Under Chapter 7 of the Bankruptcy

Code.7 Thereafter, the United States Trustee for the District of Delaware appointed Don

A. Beskrone to serve as the Chapter 7 Trustee in these cases. Mr. Beskrone serves as the




4   D.I. 38.
5   See Hrg. Oct 19, 2005 Tr. at pp. 7 and 19 (D.I. 19).
6   D.I. 191.
7   D.I. 337.

                                                           4
                 Case 15-12136-CSS           Doc 810         Filed 10/15/19   Page 5 of 22




Trustee to the Debtors and their estates pursuant to section 702(d) of the Bankruptcy

Code.
       B. The IRS Claim

           On or about March 29, 2016, the Clerk of the Court issued a Notice of Chapter 7

Bankruptcy Case – Proof of Claim Deadline Set8 (the “Bar Date Notice”). Pursuant to the

Bar Date Notice, (i) the deadline for all creditors (except for governmental units) to file a

proof of claim in these cases was set as July 28, 2016, and (ii) the deadline for

governmental units to file a proof of claim in these cases was set as September 6, 2016.

           On April 18, 2016, the IRS filed an administrative expense claim for income taxes

for the tax year ending 20159 (the “Original IRS Claim.”). On September 11, 2018, the IRS

filed an amended administrative expense claim that amended and superseded the

Original IRS Claim10 (the “IRS Claim”).

           On or about September 14, 2016, the Trustee filed a federal tax return, on a

consolidated basis, for the Debtors. Pursuant thereto, the Trustee set forth a “total tax”

due of $792,113, and an “amount owed” of $806,454.00.

           The IRS Claim asserts an administrative expense priority claim against Affirmative

Insurance Holdings, Inc. in the amount of $856,704.52 on account of corporate income

taxes for the tax period “12/31/2015.” The IRS Claim is comprised of the following




8    D.I. 346.
9    As identified on the Claims Register, Claim No. 62-1.
10   As identified on the Claims Register. Claim No. 87-1.

                                                             5
                  Case 15-12136-CSS             Doc 810       Filed 10/15/19          Page 6 of 22




amounts: (i) $792,113.00 (tax due), (ii) $18,566.00 (interest due), and (iii) $46,025.52

(penalty due).

           The Trustee asserts that the IRS Claim does not set forth the statutory basis for its

alleged classification or priority treatment, nor does the IRS assert or explain whether the

IRS Claim is seeking priority treatment for an alleged administrative expense in the

Chapter 7 cases. The Trustee objected to the IRS Claim asserting that the IRS is seeking

administrative expense priority for the Debtors’ corporate income taxes for the entire

2015 calendar year even though all material taxable events giving rise to use taxes

occurred pre-petition.

                                                 DISCUSSION
A.         Burden of Proof

           As the IRS is seeking an administrative expense priority claim, the IRS bears the

burden of proof and persuasion.11                   “When seeking allowance of an administrative

expense under § 503(b)(1), the movant bears the burden of establishing that its claim is

an actual, necessary expense of preserving the debtor’s estate.”12 If the IRS “fails to meet

its burden of proof, the expense is a general unsecured claim.”13




11 Calpine Corp. v. O’Brien Envtl. Energy, Inc. (In re O’Brien Envtl. Energy, Inc.), 181 F.3d 527, 533 (3d Cir.
1999) (a party seeking payment of and administrative expenses carries the “heavy burden of demonstrating
that the costs and fees for which it seeks payment provided an actual benefit to the estate and that such
costs and expenses were necessary to preserve the value of the estate assets.” (citation and internal
quotation marks omitted).
12   In re DBSI, Inc., 407 B.R. 159, 165 (Bankr. D. Del. 2009) (citations omitted).
13   Id. (citing In re Continental Airlines, Inc., 146 B.R. 520, 526–27 (Bankr.D.Del.1992)).

                                                               6
                  Case 15-12136-CSS         Doc 810       Filed 10/15/19       Page 7 of 22



B.         Priority of the IRS Claim

           The IRS wants to receive an administrative expense claim for the tax year that

straddles the Petition Date (i.e. the tax year begins prior to the Petition Date and

concludes after the Petition Date) (the “Straddle Tax Year”). In order to understand the

IRS’ rights to such administrative claim treatment, a review of the statutory framework

for allowing and classifying priority claims is required.

           In summary, Section 507(a)(2) gives second priority to “administrative expenses

allowed under Section 503(b)[.]”14               Section 503(b)(1) provides that administrative

expenses shall be allowed for “any tax . . . incurred by the estate, . . . [including fines and

penalties,] . . . expect a tax of a kind specified in section 507(a)(8)[.]”15

           Section 507(a)(8) provides, in relevant part, that allowed unsecured claims of

governmental units are entitled to eighth priority treatment to the extent such claims are

for “a tax on or measured by income or gross receipts for a taxable year ending on or

before the date of the filing of the petition . . . (i) for which a return, if required, is last

due, including extensions, after three years before the date of the filing of the petition;

(ii) assessed within 240 days before the date of the filing of the petition . . .; or (iii) . . . not

assessed before, but assessable, under applicable law or by agreement, after, the

commencement of the case[.]”16




14   11 U.S.C. § 507(a)(2).
15   11 U.S.C. § 503(b)(1)(B)(i), (C).
1611 U.S.C. § 507(a)(8)(A). See also In Re Earl Gaudio & Son, Inc., No. 13-90942, 2017 WL 377918, at *2 (Bankr.
C.D. Ill. Jan. 25, 2017).

                                                           7
                 Case 15-12136-CSS                Doc 810   Filed 10/15/19   Page 8 of 22




           The Trustee asserts that the IRS Claim is neither an administrative claim nor a

priority claim, but a pre-petition unsecured claim because all the events that gave rise to

the tax that underlies the IRS Claim arose pre-petition. The IRS asserts that their claim is

an administrative claim because although the tax year straddles the Petition Date, the tax

year in which the taxes were incurred concluded and was assessed in the ordinary course

post-petition.

           As a result of the above, the Court will make a two-part inquiry: (i) whether the

IRS Claim is a priority claim under section 507(a)(8); and (ii) if not a priority claim, the

Court must determine whether the IRS Claim is an administrative claim; again

necessitating a two-part inquiry of (a) when the tax is incurred and (b) by whom.17
         i.    The Taxes that Underlie the IRS Claim are Not Entitled to Priority Treatment
               under Section 507(a)(8)

           Section 507(a)(8)(A)18 was amended by the Bankruptcy Abuse Prevention

Consumer Protection Act of 2005 (“BAPCPA”), limiting the scope of priority treatment




17   See Earl Gaudio, No. 13-90942, 2017 WL 377918 at *3.
18   Section 507(a)(8) states in relevant part:
                   (a)    The following expenses and claims have priority in the following
                   order:
                   ...
                          (8) Eighth, allowed unsecured claims of governmental
                          units, only to the extent that such claims are for--
                          (A) a tax on or measured by income or gross receipts for
                          a taxable year ending on or before the date of the filing
                          of the petition--
                                    (i) for which a return, if required, is last due,
                          including extensions, after three years before the date of
                          the filing of the petition;
                                    (ii) assessed within 240 days before the date of the
                          filing of the petition, exclusive of--

                                                            8
                Case 15-12136-CSS            Doc 810        Filed 10/15/19        Page 9 of 22




to tax claims for taxable years “ending on or before the date of the filing of the petition.”19

By its plain meaning, the Bankruptcy Code was amended to provide that if a taxable year

ends on or before the Petition Date, such tax shall be afforded a priority claim.20 “Prior to


                                             (I) any time during which an offer in
                          compromise with respect to that tax was pending or in
                          effect during that 240-day period, plus 30 days; and
                                             (II) any time during which a stay of
                          proceedings against collections was in effect in a prior
                          case under this title during that 240-day period, plus 90
                          days; or
                                   (iii) other than a tax of a kind specified in section
                          523(a)(1)(B) or 523(a)(1)(C) of this title, not assessed
                          before, but assessable, under applicable law or by
                          agreement, after, the commencement of the case; . . .
11 U.S.C. § 507(a)(8). The Bankruptcy Reform Act of 1994 (“BAPCPA”) renumbered this provision from
§ 507(a)(7) to § 507(a)(8). Since several of the cases discussed herein use the pre-1994 provision, this analysis
will make an effort to distinguish pre-1994 cases from post-1994 cases.
19   Prior to BAPCPA, § 507(a)(7) (which was later changed in BAPCPA into § 507(a)(8)) read:
                  (A)     A tax on or measured by income on gross receipts –
                          (i)      for a table year ending on or before the date of the
                          filing of the petition for which a return, if required is last
                          due, including extensions, after three years before the
                          date of the filing of the petition;
                          (ii)     assessed within 240 days, plus any time plus 30
                          days during which an order in compromise with respect
                          to such tax that was made within 240 days after such
                          assessment was pending, before the date of the filing of
                          the petition; or
                          (iii)   other than a tax of a kind specified in section
                          523(a)(1)(B) or 523(a)(1)(C) of this title, not assessed
                          before, but assessable, under applicable law or by
                          agreement, after, the commencement of the case[.]
11 U.S.C. § 507(a)(7) (pre-1994).
20 In re FR & S Corp., No. 08-08659 ESL, 2011 WL 1261329, at *5 (Bankr. D.P.R. Mar. 30, 2011) (“The 2005
BAPCPA amendments to Section 507(a)(8)(A) provide that income taxes for the straddle year are entirely
post-petition administrative expenses.”). See 11 Collier on Bankruptcy ¶ TX 1.05[5][a] (Richard Levin &
Henry J. Sommer eds. 16th ed.) (“Several U.S. Court of Appeals panels have held that the income tax
liability of a corporate debtor for the year of bankruptcy filing (the ‘straddle year’) must be bifurcated into
a pre-petition component and an administrative expense component, notwithstanding that the filing of the
petition does not terminate the corporate debtor’s taxable year. BAPCPA amend[ed] section 507(a)(8)
governing the priority of taxes to provide that income and gross receipt taxes for straddle years are post-
petition administrative expense claims that must be paid in full in the ordinary course, rather than pre-

                                                            9
                  Case 15-12136-CSS          Doc 810    Filed 10/15/19   Page 10 of 22




BAPCPA, the former § 507(a)(7) created a catch-all provision by giving seventh priority

treatment not only to tax claims for taxable years that ended on or before filing, but also

to any tax that was assessable after the commencement of the case—without regard to

the taxable year.”21 Critically, here, the Court is looking at a taxable year that straddles

the Petition Date (i.e. the tax year covered by the IRS Claim does not end on or before the

Petition Date). 22 As a result, the IRS Claim does not qualify for priority treatment under

§ 507(a)(8)).
        ii.      The IRS Claim is Not Entitled to Administrative Expenses Status in Full
                 Under Section 503(b)(1); and Should be Bifurcated Into Pre- and Post-
                 Petition Periods.

              The Court must then look to whether the tax debt was “incurred by the estate.”

Section 503 states, in relevant part:
                    (a) an entity may timely file a request for payment of an
                    administrative expense, or may tardily file such a request if
                    permitted by the court for cause.
                    (b) After notice and a hearing, there shall be allowed
                    administrative expenses, ... including—
                          (1) (A) the actual, necessary costs and expenses of
                    preserving the estate . . . .
                              (1)(B) any tax –
                                  (i) Incurred by the estate, whether secured or
                    unsecured including property taxes for which liability is in
                    rem, in personam, or both, except a tax of a kind specified in
                    section 507(a)(8) of this title; or
                                 (ii) Attributable to an excessive allowance of a
                    tentative carryback adjustment that the estate received,

petition priority claims that are not payable until emergence (and may at that point be subject to the
deferred payment rules of Section 1129(a)(9)(C)).”).
21   Earl Gaudio, No. 13-90942, 2017 WL 377918 at *2.
22   11 U.S.C. § 507(a)(8).

                                                        10
                Case 15-12136-CSS            Doc 810        Filed 10/15/19        Page 11 of 22



                   whether the taxable year to which such adjustment relates
                   ended before or after the commencement of the case; . . . . 23

“[T]he elimination of eighth priority does not mandate administrative expense treatment.

Even if the claim is deemed to arise post-petition—a question that was and will continue

to be debatable—the courts will have to conclude that the tax liability was ‘incurred by

the estate’ in order to grant administrative expense priority.”24 Thus, pursuant to Section

503(b)(1)(B)(i), it must be determined whether the taxes were “incurred” by the estate,

i.e., post-petition, within the meaning of Section 503(b)(1)(B)(i).25 Here, the Trustee

asserts that the taxes that underlie the IRS Claim were not incurred by the Debtors’ estates

(either in the Chapter 7 cases, or in the Chapter 11 cases).

          The Bankruptcy Code does not define “incurred by the estate.” “However, most

courts considering the issue have found that a tax is incurred when it accrues and

becomes a fixed liability.”26 State law determines the date that a tax is incurred.27

          Although pre-BAPCPA, the Third Circuit in In re Columbia Gas Transmission Corp.

held that a tax liability is generally “incurred” on the date it accrues and not on the date




23   11 U.S.C. § 503(a) and (b).
24Prof. Gregory L. Germain, Taxing Income in the Year of Bankruptcy Under BAPCPA, Am. Bankr. Inst. J.,
December/January 2006, at 14, 57–58.
25 O’Brien, 181 F.3d at 532–33 (quoting Cramer v. Mammoth Mart, Inc. (In re Mammoth Mart, Inc.), 536 F.2d
950, 954 (1st Cir. 1976)) (“For a claim in its entirety to be entitled to first priority under [§ 503(b)(1)(A)], the
debt must arise from a transaction with the debtor-in-possession . . . . [and] the consideration supporting
the claimant’s right to payment [must be] beneficial to the debtor-in-possession in the operation of the
business.”).
26 In re Barnhill’s Buffet, Inc., No. 07-08948, 2010 WL 703088, at *1 (Bankr. M.D. Tenn. Feb. 24, 2010) (citing
In re Columbia Gas Transmission Corp., 37 F.3d 982, 985–86 (3d Cir. 1994); In re Federated Department Stores,
Inc., 270 F.3d 994, 1000–1001 (6th Cir. 2001)).
27   Earl Gaudio, No. 13-90942, 2017 WL 377918 at *3 (citations omitted).

                                                            11
                 Case 15-12136-CSS             Doc 810       Filed 10/15/19        Page 12 of 22




of the assessment or the date on which it is payable.28 The Third Circuit looked to In re

Connecticut Motor Lines, Inc. for guidance:
                   Connecticut Motor Lines, a case decided under the Bankruptcy
                   Act of 1898, § 64a, 11 U.S.C. § 104(a)(1) (1976 ed.), this Court
                   found that taxes arising from wages relating to services
                   rendered prior to the bankruptcy, but paid during the
                   bankruptcy, were not entitled to priority as an administrative
                   expense. This Court reasoned, among other things, that
                            the employer, in a case in which he was not
                            involved in a bankruptcy proceeding, would
                            have had to pay the wages as employer, under
                            the Internal Revenue Code, even if he were no
                            longer, in actuality, employer. And he would,
                            at the time of payment, have had to pay the
                            accrued taxes, despite his no longer being
                            employer.29

Interestingly, prior to BAPCPA there was a split of authority about whether to bifurcate

a Straddle Tax Year; although the Third Circuit held that such Straddle Tax Years must

be bifurcated into (at the time) priority and unsecured claims. 30 In In re Hillsborough

Holdings Corp.,31 the bankruptcy court considered whether taxes generated from pre-

petition income could be claimed as an administrative expense of the estate as the

associated tax return was filed post-petition. The Hillsborough Holdings court held:
                   a majority of courts have held that the date the taxes are
                   accrued, rather than the date of assessment, is the date which
                   controls. The mere fact that assessment of a tax does not occur
                   until after the Bankruptcy petition is filed does not result in a


28 Columbia Gas Transmission Corp., 37 F.3d at 985 (quoting In re Bondi’s Valu-King, Inc., 102 B.R. 108, 110
(Bankr. N.D. Ohio 1989) (citation omitted), aff’d on other grounds, 126 B.R. 47 (N.D.Ohio 1991)).
29   Id. at 986 (quoting In re Connecticut Motor Lines, Inc., 336 F.2d 96, 106 (3d Cir.1964)).
30   Id.
31156 B.R. 318, 320 (Bankr. M.D. Fla. 1993) subsequently aff’d, 116 F.3d 1391 (11th Cir. 1997) (citations
omitted).

                                                              12
                 Case 15-12136-CSS            Doc 810       Filed 10/15/19        Page 13 of 22



                      tax relating to pre-petition activities being allowed as an
                      administrative expense. To the extent that income was not
                      earned by the estate during part of the tax year, but instead
                      earned by the pre-petition debtor, the tax was not incurred by
                      the estate and was not entitled to administrative expense.
                      The claim sought by the IRS to be allowed as an
                      administrative expense relates to income received [before] ...
                      the date the Chapter 11 case was filed by these Debtors, this
                      income is clearly attributable to pre-petition activities. To
                      charge the estate with these taxes as cost administration is a
                      proposition which this Court is unwilling to accept.
                      Therefore, this Court is satisfied that the taxes incurred
                      prepetition by the Debtor are not properly allowable as costs
                      of administration pursuant to § 503.32

In Matter of O.P.M. Leasing Services, Inc., the bankruptcy court was faced with the exact

issue, albeit prior to BAPCPA, wherein the filed proof of claim for the pre-petition portion

of a corporate income tax could not be precisely determined until the end of the debtor’s

fiscal year, terminating post-petition.33 The Court held: “[n]onetheless, as the claim at

issue consists of taxes allocable to business activities during the pre-petition period, that

claim is not entitled to an administrative expense priority.”34 The Court explained that

the legislative history of then § 503(b)(1)(B) limited the administrative expense to “income

earned by the estate during the case.”35 The O.P.M. Leasing continued that to the extent

“income is not earned by the estate during the case, but is instead earned by the pre-




32   Id. at 320 (citations omitted). See In re Goody’s LLC, 508 B.R. 891, 899 (Bankr. D. Del. 2014).
33   Matter of O.P.M. Leasing Servs., Inc., 68 B.R. 979, 983 (Bankr. S.D.N.Y. 1987).
34   Id. at 983–84.
35Id. at 984 (quoting S.Rep. No. 989, 95th Cong., 2d Sess. 66 (1978), U.S.Code Cong. & Admin.News 1978,
pp. 5787, 5852).

                                                             13
                 Case 15-12136-CSS             Doc 810      Filed 10/15/19        Page 14 of 22




petition debtor, any tax liability on that income is not entitled to an administrative

expense priority.”36

           Furthermore, the Supreme Court has held that when Congress “amends the

bankruptcy laws, it does not write ‘on a clean slate.’”37 The Supreme Court has held:
                   this Court has been reluctant to accept arguments that would
                   interpret the Code, however vague the particular language
                   under consideration might be, to effect a major change in pre-
                   Code practice that is not the subject of at least some discussion
                   in the legislative history. Of course, where the language is
                   unambiguous, silence in the legislative history cannot be
                   controlling. But, given the ambiguity here, to attribute to
                   Congress the intention to grant a debtor the broad new
                   remedy . . . 38

The Third Circuit has held that absent “clear congressional intent,” we should not read

the Bankruptcy Code provision to effect a major change in pre-Code practice.39

“Incorporation by Congress of the former disallowance provision into the Code is

significant and, unless it can be inferred that Congress intended clearly to change a

provision of the existing law (such as through an explicit change in the language of the

statute or a statement in legislative history), prior case law interpreting the provision is




36   O.P.M. Leasing Servs., Inc., 68 B.R. at 984.
37 Dewsnup v. Timm, 502 U.S. 410, 419, 112 S. Ct. 773, 779, 116 L. Ed. 2d 903 (1992) (courts generally reluctant
to assume Congress intended to effect major change in Pre-Code practice in absence of clear indication to
contrary) (citing United Savings Assn. of Texas v. Timbers of Inwood Forest Associates, Ltd., 484 U.S. 365, 380,
108 S.Ct. 626, 634, 98 L.Ed.2d 740 (1988); Pennsylvania Dept. of Public Welfare v. Davenport, 495 U.S. 552, 563,
110 S.Ct. 2126, 2133, 109 L.Ed.2d 588 (1990); United States v. Ron Pair Enterprises, Inc., 489 U.S. 235, 244–245,
109 S.Ct. 1026, 1032–1033, 103 L.Ed.2d 290 (1989)).
38   Id.
39   In re VistaCare Grp., LLC, 678 F.3d 218, 230 (3d Cir. 2012) (citation omitted).

                                                             14
              Case 15-12136-CSS             Doc 810       Filed 10/15/19       Page 15 of 22




still valid law.”40 “‘[A] court’s primary objective is to ascertain the intent of the legislature

by looking at the language of the statute itself and giving it its plain, ordinary and

commonly understood meaning.’”41
                 Where a statute’s language is clear, the Court’s obligation is
                 to apply it according to its terms, unless such a literal
                 application would produce an absurd result or one
                 demonstrably at odds with the intent of the drafters. An
                 interpretation is absurd if “it is so gross as to shock the general
                 moral or common sense.” The fact that the statute might
                 result in a harsh result when subjected to a plain meaning
                 interpretation does not necessarily mean that it is absurd.42

        The IRS argues that “[w]hen Congress amends legislation, courts must presume it

intends the change to have real and substantial effect.”43                      However, this canon of

interpretation is inconsistent with the concept of not effecting a major change to pre-Code

practice without explicit language. Here, BAPCPA had a real and substantial effect of

creating a priority claim for tax years that ended on or before the petition date. In no way

would this Court’s refusal to accept that the pre-petition portion of the Straddle Tax as

an administrative claim, create an ambiguity with Congress’ intention in BAPCPA

regarding priority claims for tax years ending on or before the petition date.



40 In re KB Toys, Inc., 470 B.R. 331, 337 (Bankr. D. Del. 2012) (citation omitted), aff’d sub nom. In re KB Toys
Inc., 736 F.3d 247 (3d Cir. 2013).
41In re Roach, No. 08-20667, 2008 WL 5397570, at *3 (Bankr. W.D. Mo. Dec. 23, 2008) (quoting In re M&S
Grading, Inc., 457 F.3d 989, 901 (8th Cir. 2006) (further citations omitted)).
42 In re Roach, No. 08-20667, 2008 WL 5397570 at *3 (citations omitted) (holding that the “interplay of the[]
two sections, by their plain language does not allow for an administrative expense claim. This does not
necessarily produce an absurd result as the legislature may have had the intent to promote the policy of
not burdening a debtor that chooses not to liquidate with priority claims that would take away from other
creditors in the new Chapter 13 plan.”).
43 Ross v. Blake, 136 S. Ct. 1850, 1858, 195 L. Ed. 2d 117 (2016) (internal modifications, quotations marks and
citations omitted).

                                                          15
                 Case 15-12136-CSS           Doc 810      Filed 10/15/19       Page 16 of 22




           As this matter hinges on the statutory language, interestingly there is a distinction

between section 503(b)(1)(B)(i) and (ii). Section 503(b)(1)(B)(i) states “any tax . . . incurred

by the estate.”44 However, section 503(B)(1)(B)(ii) expressly gives administrative expense

priority to “any tax . . . . attributable to an excessive allowance of a tentative carry back

adjustment that the estate received, whether the taxable year to which such adjustment relates

ended before or after the commencement of the case.”45                 Although not directly relevant

substantively, it does indicate Congresses ability to be specific and to show intention. In

other words, if Congresses desired to grant administrative expense priority to all straddle

year taxes, it could have done so by using the language similar to that set forth in section

503(b)(1)(B)(ii).46

           Two cases decided after BAPCPA have found that the “intended effect” was to

clarify that Straddle Tax Year liabilities are to be treated as post-petition claims.

However, based on the plain meaning of §503(b)(1)(B) and the cannons of statutory

interpretation, this Court disagrees as discussed infra.

           In In re Earl Gaurdio & Sons, Inc., the Central District of Illinois Bankruptcy Court

was faced with business income and liquor tax claim for the Straddle Tax Year. The

Earl Gaurdio court held that the Straddle Tax Year was not a priority claim pursuant to

section 507(a)(8) due to the amendments in BAPCPA (which this Court agrees with in

44   11 U.S.C. § 503(b)(1)(B)(i).
45   11 U.S.C. § 503(b)(1)(B)(ii) (emphasis added).
46Sosa v. Alvarez-Machain, 542 U.S. 692, 711 n. 9, 124 S. Ct. 2739, 2754 n. 9, 159 L. Ed. 2d 718 (2004) (quoting
2A N. Singer, Statutes and Statutory Construction § 46:06, p. 194 (6th rev.ed. 2000) (finding that the “usual
rule that ‘when the legislature uses certain language in one part of the statute and different language in
another, the court assumes different meanings were intended.’”).

                                                          16
                  Case 15-12136-CSS         Doc 810     Filed 10/15/19   Page 17 of 22




this case as discussed supra). The Earl Gaudio court then examined whether the taxes at

issue were “incurred by the estate.” The court held that income tax in Illinois is assessed

on the date of the filing of the tax return and the than Illinois Income Tax Act provides

that business income tax is incurred “no earlier than the end of the taxable year, when

liability is accrued and fixes or inescapably imposed.”47 The Earl Gaudio court stated that

a “taxable event” was different than a “tax liability” – taxable events occur during the

period whereas tax liability is not fixed until the end of the tax year. The Earl Gaudio court

held:
                   The Debtor seems to conflate the concept of “taxable event”
                   with “tax liability.” Most taxpayers have numerous taxable
                   events occur during the course of any tax period. Every
                   receipt of potentially taxable income, whether from wages,
                   interest, dividends, rent, or asset sales, may be a taxable event.
                   But a taxpayer’s liability to pay a particular amount of taxes
                   is generally calculated only at the end of a tax period, when
                   all taxable events occurring during the period and when all
                   deductions and credits that may be available to offset
                   otherwise payable taxes are known. The occurrence of a
                   taxable event is only one factor in calculating an entity’s tax
                   liability for a particular tax period and the date of such event
                   is not the date when tax liability is fixed or inescapably
                   imposed.48

I disagree. The Court is not determining the amount of taxes due (or as the In re Earl

Gaudio & Son, Inc. court refers to the “taxpayer liability”) – it is examining the priority

based on whether the tax was incurred, administrative priority or general unsecured as

the case may be. As the Eighth Circuit Court stated in In re L.J. O’Neill Shoe Co., “[s]imply



47   Earl Gaudio, No. 13-90942, 2017 WL 377918 at *3.
48   Id. at *4.

                                                        17
                 Case 15-12136-CSS              Doc 810       Filed 10/15/19     Page 18 of 22




stated, the tax is being imposed against the single corporate entity in keeping with [the

Bankruptcy Code] . . ., but the payment of the tax imposed is being divided into separate

components in accordance with the bankruptcy laws determining the priority of payment

of those claims. Thus, there is nothing in either the bankruptcy or tax laws which

prevents us from allowing different treatment during distribution for different portions

of . . . . claims in this case.”49

           Similarly in In re FR & S Corp.,50 against faced with a Straddle Tax Year, the court

held: “the Debtor filed for bankruptcy prior to the close of its calendar year, thus the tax

for taxable year 2008 accrued subsequent to the filing of the bankruptcy petition meaning

that the first prong of the test is satisfied and the income tax liability for the year 2008 was

‘incurred by the estate.’ Therefore, the court concludes that the PR Treasury’s right to

payment or claim arises in the case of a corporate debtor, on the last day of its taxable

year, that is, December 31, 2008.”51                    The FR & S court noted that pre-BAPCPA

jurisprudence allowed bifurcation of a tax year. The court continued that
                    The 2005 BAPCPA amendments to Section 507(a)(8)(A)
                    provide that income taxes for the straddle year are entirely
                    post-petition administrative expenses.52


49   In re L.J. O’Neill Shoe Co., 64 F.3d 1146, 1152 (8th Cir. 1995).
50   FR & S Corp., No. 08-08659 ESL, 2011 WL 1261329.
51   Id. at *4 (footnote omitted).
52   Id. at *5. Interestingly, and without citation, Collier on Bankruptcy provides:
                    Several U.S. Bankruptcy Court panels have held that the income tax
                    liability of a corporate debtor for the year of bankruptcy filing (the
                    “straddle year”) must be bifurcated into a pre-petition component and an
                    administrative expense component, notwithstanding that the filing of the
                    petition does not terminate the corporate debtor’s taxable year. BAPCPA
                    amend [ed] section 507(a)(8) governing the priority of taxes to provide that

                                                               18
                 Case 15-12136-CSS              Doc 810   Filed 10/15/19       Page 19 of 22




Again, I disagree. The Court could not find any legislative history or statutory language

allowing for the Straddle Tax Year to be an administrative claim. In fact, although

Congress could have expressly written such, it did not.

           In Marion County Treasurer v. Blue Lustre Products, Inc.,53 albeit before BAPCPA, the

District Court for the Southern District of Indiana examined the date on which a tax was

“incurred.” The Blue Lustre court stated: “[w]hile the assessment date and the date the

tax is incurred are not necessarily the same date, Indiana law indicates that these dates

are the same, in that Ind.Code § 6–1.1–2–4 imposes the annual tax liability on the person

who is the owner of the property on the assessment date. Therefore, while the owner is

not required to file a personal property tax return until May 15 of the same year, and is

not required to pay the taxes until May 10 and November 10 of the following year, the

liability of the owner is fixed as of March 1 [the date the Indiana assessment]. In fact, it

appears that the owner’s liability would not be affected even if the property were sold

after this date.”54 The Blue Lustre court reasoned that “[b]ecause the estate does not exist

until after the bankruptcy petition is filed, taxes incurred by the debtor prior to the filing




                   income and gross receipt taxes for Straddle Years are post-petition
                   administrative expense claims that must be paid in full in the ordinary
                   course, rather than pre-petition priority claims that are not payable until
                   emergence (and may at that point be subject to the deferred payment rules
                   of Section 1129(a)(9)(C)).
11 Collier on Bankruptcy ¶ TX 1.05[5][a] (Richard Levin & Henry J. Sommer eds., 16th ed.). Although
normally persuasive, the Court respectfully disagrees with Collier’s analysis of the BAPCPA amendments
to § 507(a)(8). The Court can find no evidence of legislative will or history to indicate Congressional intent.
53   214 B.R. 188 (S.D. Ind. 1997).
54   Id. at 190 (internal citations omitted).

                                                           19
                 Case 15-12136-CSS       Doc 810       Filed 10/15/19      Page 20 of 22




of the petition are not taxes incurred by the estate.”55 The court continued that it is the

date the taxes are incurred rather than on the date that the taxes are due that determines

whether taxes qualify as administrative expenses.56

           Commentators have stated that “[t]he amendment to Section 507(a)(8) contained

in the BAPCPA is clearly intended to follow the government’s position on this issue and

to overrule the bifurcation cases, although the technical draftsmanship of the amendment

may have left something to be desired.”57               It is argued that by “failing to amend

§ 503(b)(1)(B) to make clear that pre-petition Straddle Year taxes are ‘incurred by the

estate’ leaves open the bizarre and unintended possibility that such taxes are neither pre-

petition priority claims nor administrative period claims.”58

           On the other hand, “[t]reating the entire straddle year as a post-petition tax period

is also much simpler administratively. Debtors do not need to allocate their income and

deductions between the pre-and post-petition tax portion of the filing year, or defend the

decision to bifurcate when challenged on audit.” 59




55   Id. (internal citation omitted).
56   Id.
57 Carl M. Jenks, The Bankruptcy Abuse Prevention and Consumer Protection Act of 2005: Summary of Tax
Provisions, 49 Am.Bankr.L.J. 893, 898 (2005).
58 Carl M. Jenks, The Bankruptcy Abuse Prevention and Consumer Protection Act of 2005: Summary of Tax
Provisions, 79 Am. Bankr. L.J. 893, 913 n. 34 (2005) (citing Carl M. Jenks, Candace A. Ridgway & Edward A.
Purnell, 790 T.M., Corporate Bankruptcy A-38 to A-39 (2004)).
59Carl. M. Jenks, Summary of Tax Provisions, SL068 ALI-ABA 121, 126 (Am. Law Inst. – Am. Bar Assn. Cont.
Legal Educ. 2005).

                                                       20
                   Case 15-12136-CSS          Doc 810       Filed 10/15/19   Page 21 of 22




           The IRS points to Hall v. United States,60 which the IRS acknowledges is

distinguishable on its facts. Hall involved a Chapter 12 case where the individual farmer

debtors ultimately were held to be responsible for certain tax liabilities, rather than the

bankruptcy estate, as no separate taxable entity was created through the commencement

of the bankruptcy cases.61              The Hall court reasons that the interplay between the

bankruptcy code and tax law “reinforces the reasonableness of our view that whether an

estate ‘incurs’ taxes under § 503(b) turns on such chapter-by-chapter distinctions . . . “ in

the bankruptcy code.62             The Supreme Court distinguished the case before them, a

Chapter 12 debtor, from caselaw concerning corporate debtors.63

           Hall is readily distinguishable from the issue presented here; and is limited by the

very language of the opinion; including two instances expressly noting that corporate

debtors were treated differently and that the holding was limited to Chapter 12 cases as

the bankruptcy code is applied on a chapter-by-chapter basis.

           “Administrative expense priority should only be given to obligations that resulted

in or arose out of a benefit received after the bankruptcy estate came into being . . . [,]”64

unless Congress gives specific instructions otherwise. The Court appreciates that this


60   566 U.S. 506, 132 S. Ct. 1882, 182 L. Ed. 2d 840 (2012).
61 Id. at 512–13 (“The postpetition federal income tax liability is not “incurred by the estate” and thus is
neither collectible nor dischargeable in the Chapter 12 plan.”).
62   Id. at 513.
63 Id. at 521 (“But those cases involve corporate debtors and are therefore inapposite. Among estates that
are not separately taxable, those involving corporate debtors have long been singled out by Congress for
special responsibilities.” (citations and footnote omitted)).
64  Gregory L. Germain, Taxing Income in the Year of the Bankruptcy Under BAPCPA, 24-Jan Am. Bankr. Inst.
J. 14, 58 (2005).

                                                                21
           Case 15-12136-CSS        Doc 810    Filed 10/15/19    Page 22 of 22




result may cause an administrative burden on the debtors and the IRS to properly parse

out pre- and post- petition events; however, the Court cannot read language into the Code

or “guess” Congressional intent. The plain-meaning of the statute indicates that although

the amount or liability may be decided at the conclusion of the tax year; the

administrative priority of that liability must turn on whether the estate “incurred” the

claim. As such, the Court holds that pre-petition events that incur tax liability during

“Straddle Tax Years” are afforded general unsecured status whereas, post-petition events

that incur tax liability during those same “Straddle Tax Years” are afforded

administrative priority – in effect, bifurcating the straddle tax years into two distinct

treatments under the Bankruptcy Code.

                                     CONCLUSION

       For the reasons discussed above, the Court will sustain the Objection and reclassify

the IRS Claim, Claim No. 87-1, as a general unsecured claim, provided, however, that the

Court will allow the government 90 days to file an amended claim specifying the tax

liability, if any, that is allocable to the period after the Petition Date. An Order will be

issued.




                                                22
